Turnee, J.
1. The plaintiff in error, having been convicted in the city court of Macon as a vagrant, under the act of August 17, 1903 (Acts of 1893, p. 46), moved in arrest of judgment on two grounds : (a) because there had been no commitment hearing in her case : and (6) because she had not been tried and convicted before a jury in the city court. The first ground was not insisted on in the brief of counsel for the plaintiff in error, and is therefore *761treated as abandoned. The plaintiff in error having waived her right to a trial by jury, held, that it was competent for her to do so, and the second ground of her motion in arrest of judgment, was properly overruled by the court below.
Submitted October 21, —
Decided October 24, 1903.
Accusation of vagrancy. Before Judge Hodges. City court of Macon. September 5, 1903.
William JD. McNeil and John A: Cooler, for plaintiff in error.
William Brunson, solicitor-general, contra.
■2. The evidence amply warranted the conviction ; and there being no complaint that the trial judge committed any error of law, the judgment overruling the motion for a new trial is Affirmed.

All the Justices concur.